IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT JACKSON
                                       June 2, 2010 Session

                    STATE OF TENNESSEE v. PAUL WILLIAMS

                     Appeal from the Circuit Court for Carroll County
                        No. 09CR162      Creed McGinley, Judge




                   No. W2009-02179-CCA-R3-CD - Filed June 23, 2010




The Defendant, Paul Williams, appeals from judgments entered on a jury verdict finding him
guilty of driving on a suspended license, violation of the passenger vehicle safety belt law,
and violation of the motor vehicle registration law. In this appeal, the Defendant argues that
the trial court was without jurisdiction to convict him, that his convictions violate his
constitutional right to travel, and that the evidence presented was insufficient to support his
convictions. We affirm the judgments of the trial court.


Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Affirmed

D AVID H. W ELLES, J., delivered the opinion of the Court, in which J OHN E VERETT W ILLIAMS
and C AMILLE R. M CM ULLEN, JJ., joined.

Paul Williams, Pro Se.1

Robert E. Cooper, Jr., Attorney General And Reporter; Clarence E. Lutz, Assistant Attorney
General; Hansel J. McAdams, District Attorney General; and R. Adam Jowers, Assistant
District Attorney General, for the appellee, State of Tennessee.




        1
         We acknowledge that in his brief, the Defendant also references an appearance on the Defendant’s
behalf by “Paul: Williams-El, Attorney in Fact.”
                                           OPINION
                                     Procedural Background

       The record before this Court consists of only the technical record. The technical
record includes numerous documents attached as exhibits to pleadings filed by the
Defendant. The judgments contained in the technical record reflect that the Defendant was
found guilty by a jury of driving on a suspended driver’s license,2 violation of the passenger
vehicle safety belt law3 and violation of the motor vehicle registration law.4

        Although the Defendant’s brief is inartfully drafted, we discern that his principle
arguments are as follows: (1) the trial court had neither subject matter jurisdiction nor
jurisdiction over his person; (2) the judgments entered against him violated his constitutional
right to travel; and (3) the evidence presented against him was insufficient to support a
finding that he is the same individual as the “Paul Williams” whose driver’s license was
suspended.

        We first note that the record on appeal contains neither a transcript of the proceedings
at the Defendant’s trial nor a statement of the evidence approved by the trial court. See Tenn.
R. App. P. 24(b), (c). We glean from documents contained in the technical record that on
May 26, 2009, the Defendant was stopped by an officer of the Tennessee Highway Patrol and
issued a citation for not wearing his seatbelt. The Defendant could not produce a driver’s
license, and he was subsequently charged with driving on a suspended license and operation
of a motor vehicle in violation of the vehicle registration law. As we have noted, judgments
of conviction were entered following a jury trial on these charges.

                                         Analysis of Issues

        The basis for the Defendant’s argument that the trial court lacked jurisdiction to
convict him is unclear to this Court. We simply note that the circuit courts of Tennessee have
jurisdiction over all crimes and misdemeanors. See Tenn. Code Ann. § 16-10-102. See also
State v. Keller, 813 S.W.2d 146, 147-48 (Tenn. Crim. App. 1991). The circuit courts
necessarily have jurisdiction over the individuals charged with crimes by indictments
returned by grand juries in the respective counties. See Keller, 813 S.W.2d at 149. See also
State v. Booher, 978 S.W.2d 953, 957 (Tenn. Crim. App. 1997).


       2
           See Tenn. Code Ann. § 55-50-504.
       3
           See Tenn. Code Ann. § 55-9-603(a)(1).
       4
           See Tenn. Code Ann. § 55-3-102(a)(1).

                                                   -2-
        This Court agrees with the Defendant’s assertion that he enjoys a fundamental right
to freedom of travel. See Booher, 978 S.W.2d at 955. However, the Defendant’s right to
travel has not been infringed upon by the requirement by our legislature that an individual
have a valid driver’s license to lawfully operate a motor vehicle on the public highways of
this state. See Booher, 978 S.W.2d at 955-56. The same holds true for the requirement that
motor vehicles be registered under the motor vehicle registration law. See id. at 956.

        Finally, the Defendant appears to argue that the evidence presented at his trial was
insufficient to support his conviction for driving on a suspended license because the evidence
did not establish that the Defendant is the same person as the “Paul Williams” whose driver’s
license had been previously suspended. The record on appeal does not contain a transcript
or a statement setting forth the evidence which was presented at the Defendant’s trial. It is
the Defendant’s obligation to have prepared an adequate record in order to allow meaningful
review of the issues presented on appeal. Because the relevant material is not contained in
the record, this Court cannot consider the merits of the issue. See State v. Ballard, 855
S.W.2d 557, 560-61 (Tenn. 1993). Therefore, this issue is waived.

                                        Conclusion

        Based upon our review of the record before us, we conclude that the Defendant is not
entitled to relief. The judgments of the Circuit Court of Carroll County are accordingly
affirmed.




                                                   _________________________________
                                                   DAVID H. WELLES, JUDGE




                                             -3-